COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR RECONSIDERATION EN BANC

Appellate case name:      Andrew Whallon, Dahlia Garcia and Richard Grayshaw v. City of
                          Houston

Appellate case number:    01-11-00333-CV

Trial court case number: 0851588

Trial court:              270th District Court of Harris County

Date motion filed:        November 3, 2015

Party filing motion:      Appellant Andrew Whallon

       It is ordered that the motion for rehearing is   DENIED    GRANTED.


Judge’s signature: /s/ Sherry Radack__________________________________
                         Acting Individually  Acting for the Court

Panel consists of: Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, Huddle and Lloyd


Date: January 12, 2016